420 Lexington Avenue - Suite 408 New York, NY 10170 December 17, 2008 VIA EDGAR Mr. Jim B. Rosenberg Senior Assistant Chief Accountant United States Securities and Exchange Commission Division of Corporation Finance 100 F Street, N.E. Washington, D.C. 20549 Re: SIGA Technologies, Inc. Form 10-K for the Year Ended December 31, 2007 Filed March 13, 2008 Form 10-Q for the Quarterly Period Ended September 30, 2008 Filed on November 6, 2008 Form DEF 14A Filed on April 9, 2008 File No. 000-23047 Dear Mr.
